Stockton, J.
The district court erred in rendering judgment for the plaintiff. There was no replication-to the affirmative allegations of the defendant’s answer, and they should have been taken to be true. Taking them as true, there was sufficient averred to defeat the plaintiff’s right of action, and the judgment should have been for the defendant.
The plaintiff relies upon a rule of the district court of Johnson county, as furnishing authority for the judgment. This rule, to be considered by. us, should have been made part of the record, in such a manner as to bring the same to our notice. But had this even been done, we think there was nothing in the rule, to authorize the court to render judgment as for want of a plea.
Judgment reversed.